Citation Nr: 1507466	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  12-21 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 through August 1972 and from July 1977 through December 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in December 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which among other issues, denied service connection for bilateral hearing loss.  The Veteran has perfected timely appeals as to that issue.

The Veteran's claims file consists of a traditional paper claims file as well as additional records that are maintained electronically on VA's "Virtual VA" and "VBMS" filing systems.  All of these documents, whether stored in paper form or electronically, have been considered as part of the appellate record in connection with this appeal.


FINDINGS OF FACT

1.  The Veteran sustained acoustic trauma during his active duty service.

2.  The Veteran has current bilateral sensorineural hearing loss.

3.  The weight of the evidence is in relative equipoise as to the question of whether the Veteran's sensorineural hearing loss was sustained during his active duty service, or, was caused by acoustic trauma during service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(a), 3.385 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Board is cognizant of VA's notification and assistance requirements under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. § 3.159.  Nevertheless, given the favorable action taken below as to the issue on appeal, no further notification or assistance in developing the facts pertinent to this limited matter is required at this time.  Indeed, any such action would result only in delay.

II.  Service Connection for Hearing Loss

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after separation from service is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain listed chronic diseases may be awarded on a presumptive basis and will be presumed to have been incurred during active service, even though there is no evidence of the disability during service, if such disability became manifest to a compensable degree within one year of separation from active duty.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

While hearing loss disability is not a disease listed under 38 C.F.R. § 3.309(a), organic diseases of the nervous system are listed as a disability subject to presumptive service connection.  As discussed below, the Veteran's hearing loss disability has been described as being sensorineural in nature; hence, the Veteran's hearing loss may be considered for service connection under the presumptive provisions contained in 38 C.F.R. §§ 3.307 and 3.309.

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).

Additionally, any disability which is proximately due to, or results from, another disease or injury for which service connection has already been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service connected.

Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

In addition to the basic service connection principles outlined above, service connection for hearing loss disability is not granted unless the claimed hearing loss is of a particular level of severity.  For purposes of applying the laws administered by VA, hearing impairment will be considered a disability when the thresholds for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the thresholds at three of these frequencies are 26 or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Here, audiometric testing performed during VA treatment in February 2011 and during a November 2011 VA examination did reveal sensorineural hearing loss that meets the definition of a disability under 38 C.F.R. § 3.385.  Hence, the outcome of this appeal turns upon the question of whether the Veteran's bilateral sensorineural hearing loss was sustained during service, or, has resulted from acoustic trauma or other injury sustained by the Veteran during service.

In support of his claim, the Veteran alleged in a December 2011 statement that he sustained acoustic trauma during service from small arms discharge during training and loud explosions and engine noise during service as a combat engineer.  He stated that he has noted having hearing problems over the years and denied having significant exposure to loud noises after his separation from service.  The Board notes that service connection is in already in effect for the Veteran for tinnitus, and in granting service connection, VA conceded that the Veteran likely did sustain acoustic trauma during his active duty service.

The service treatment records make no reference to any complaints, treatment, or diagnoses of any hearing loss or other ear problems.  A comparison of audiometric testing data performed during the Veteran's February 1976 enlistment examination and a February 1982 physical examination does not indicate significant audiometric shifting.  Notably, however, the Board observes that a separation examination report is not included among the Veteran's service treatment records.  In that regard, it is unclear as to whether the Veteran was simply not given a separation examination, or, whether the separation examination report is simply not associated with the record.

In instances where service records are lost or unavailable, the Board is under a heightened obligation to explain its findings and to carefully consider application of the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

Subject to the foregoing, the Veteran expressed that he has had a period of active reserve service after his separation from active duty service in December 1982.  He has provided a copy of a September 1986 physical examination report that was performed during his reserve service and that appears to indicate some high level auditory shifting in comparison to the audiometric data shown during testing during the Veteran's active duty service.  The September 1986 record does not offer any insight as to when the noted audiometric shifting first occurred.

As noted, the Veteran was first diagnosed with bilateral sensorineural hearing loss during VA treatment in February 2011.  Subsequent records through April 2011 show that the Veteran was issued hearing aids.  Nonetheless, these records offer no opinion as to the cause or origin of the Veteran's hearing loss.  Notably, however, the Veteran denied having any recreational noise exposure after service.  Although he did acknowledge occupational noise exposure from working in construction, he stated that he was provided hearing protection by his employer.

As noted also, bilateral sensorineural hearing loss was confirmed during audiometric testing performed during the Veteran's November 2011 VA examination.  The examiner opined that the hearing loss is less likely as not caused by or a result of the Veteran's active duty service.  As rationale, the examiner stated simply that the claims file did not indicate the occurrence of any auditory shifting.  Still, the examiner did not make any notation as to any finding as to when the Veteran first noted his hearing loss.  Indeed, it is unclear as to whether she interviewed the examiner at all for the purpose of determining when his hearing loss first began or when he first noticed it.  In the absence of such a discussion, the examiner's rationale is incomplete.  For that reason, the Board is not inclined to assign significant probative weight to the examiner's negative November 2011 opinion, and instead, is inclined to assign far greater probative weight to the other evidence in the record.

The overall evidence appears to be in relative equipoise in indicating that the Veteran's hearing loss began within a short time after his separation from service.  In that regard, the examiner has not alleged expressly that his hearing loss began during service; nonetheless, he has alleged that he has noted deteriorating hearing over the years.  He has denied expressly having any significant acoustic trauma since service, and indeed, there is no evidence in the record to the contrary.  Subject to the above, the Board observes that the September 1986 reserve service physical examination provided by the Veteran does record findings of high frequency auditory shifting in both ears, less than four years after the Veteran was separated from active duty service.  As noted, a separation examination report is not included in the record; moreover, the record does not contain any opinion as to when the auditory shifting shown during the September 1986 examination first occurred.  Given the state of the record, the evidence appears to be in equipoise as to whether the high frequency auditory shifting, and hence the Veteran's hearing loss, might have occurred within a year from his separation from service in December 1982.

Resolving the issue in equipoise in the Veteran's favor, the Board finds that it is at least as likely as not that the Veteran's bilateral sensorineural hearing loss was sustained within a year from his separation from service.  Accordingly, the Veteran's claim for service connection for bilateral hearing loss is granted.



ORDER

Service connection for bilateral hearing loss is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


